         Case 1:21-cv-04529-LGS Document 23 Filed 07/12/21 Page 1 of 2



UNITED STATES DISTRICT COURT FOR
SOUTHERN DISTRICT OF NEW YORK

WEIGUO SUN, LINDA HE CHEUNG, JIA LI
WANG, JIAMEI LU, JUN LIU, MAO-FU                        Civil Action No.: 1:21-cv-04529
WENG, RUQIN WANG, TELI CHEN,
WEIXIANG GE, SHUANG WANG, XINGYU                        ECF Case
YAN, YAN GAO, YI LI, AND YING LIU,

                  Plaintiffs,

v.

GTV MEDIA GROUP INC., SARACA MEDIA
GROUP INC., WENGUI GUO (a/k/a HO WAN
KWOK), VOICE OF GUO MEDIA, INC., AND
LIHONG WEI LAFRENZ (a/k/a “SARA”, a/k/a
LIHONG WEI)

                  Defendants.




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2021, I served a Notice of Motion for Substitute Service

on Defendants Wei Lafrez and Voice of Guo Media, Inc., Memorandum of Law in support of

Plaintiffs’ Motion for Substitute Service on Defendants Wei Lafrez and Voice of Guo Media,

Inc. and Declaration of Brian Lanciault, Esq. in support of Plaintiffs’ Motion for Substitute

Service on Defendants Wei Lafrez and Voice of Guo Media, Inc. as follows:


By Email on Defendants GTV Media Group Inc. and Saraca Media Group Inc.:

       Aaron Mitchell, Esq.
       162 E. 64th Street
       New York, NY 10065
       aaron@lmesq.com

       Attorneys for Defendants GTV Media Group Inc. and Saraca Media Group Inc.
         Case 1:21-cv-04529-LGS Document 23 Filed 07/12/21 Page 2 of 2




By Email on Defendant Wengui Guo:

       Jeffrey Gavenman, Esq.
       Schulman Bhattacharya, LLC
       6116 Executive Blvd., Suite 425
       North Bethesda, Maryland 20852
       jgavenman@xchulmanbh.com

       Attorneys for Defendant Wengui Guo

Dated: July 12, 2021

                                            /s/Brian P. Lanciault, Jr.
                                            Brian P. Lanciault, Jr.




                                               2
